PER CURIAM.
Two questions are presented on this appeal from a final decree of divorce granted the appellee wife from her husband, in the Circuit Court of Alachua County.
As to the first question relating to venue, the record abundantly supports the finding of the Chancellor that while the husband was a resident of Duval County, the cause of action occurred materially in Alachua County and that the Circuit Court of the latter county had jurisdiction of the litigation.
On the second question, we find that the fee of $1,250 allowed in the final decree for the services of the wife’s solicitors was entirely justified. It appears that the litigation had extended over a period of more than four months, the wife’s attorneys had devoted between ninety and one hundred hours in the cause, and the amount of the fee was entirely consistent with the husband’s ability to respond.
Affirmed.
SEBRING, C. J., and ROBERTS, MATHEWS and DREW, JJ., concur.